                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

PHILMAR DAIRY, LLC, ARCH
DIAMOND, LLC, MOONSTONE
DAIRY, LLC, and HENDRIKA DAIRY,
LLC,
            Plaintiffs/Counter-Defendants,

v.                                                                  No. 2:18-cv-00530-SMV-KRS

ARMSTRONG FARMS and RANDY
ARMSTRONG,

               Defendants/Counterclaimants.

                   ORDER GRANTING IN PART AND DENYING PART
                        PLAINTIFFS’ MOTION TO COMPEL

       THIS MATTER comes before the Court on Plaintiffs’ motion to compel. (Doc. 85).

The primary issue is whether Defendants must produce unredacted versions of documents related

to an equipment auction, bank accounts, and ledgers that the Court previously determined were

discoverable. (Doc. 68). The Court’s order compelling Defendants to turn over those records

was silent as to redaction, but a confidentiality order is and was in place. (Doc. 59). In response

to Plaintiffs’ motion, Defendants insist they were following a redaction practice Plaintiffs

“pioneered” when the Court ordered Plaintiffs to produce similar documents. As Defendants see

it, the redactions protect the privacy of Defendants’ financial disbursements, which are not

germane to Plaintiffs’ case. The Court has considered the parties’ submissions and agrees the

documents should be produced in an unredacted form and marked confidential in accordance

with the stipulated confidentiality order.

       The material facts and governing law are known to the parties at this point. The Court

does not recount them here. Of significance is that the Court specifically permitted Plaintiffs to

redact in its earlier order granting in part Defendants’ motion to compel. (Doc. 53, Clerks

                                                                                           Page 1 of 2
Minutes, at 2) (“[T]he Court orders Plaintiffs to produce inventory sheets for 2014 (2015 through

early 2018 were already provided); balance sheets for 2016 and 2017; and the relevant security

document that was in effect for 2017 subject to redaction for non-pertinent information”). Thus,

contrary to Defendants’ claim, Plaintiffs did not set a precedent that Defendants may now follow.

       The Court appreciates Defendants’ concerns over privacy. At the same time, the

confidentiality order was intended to assuage those concerns. The substance of that order was

the product of arms-length negotiation between the parties designed to protect Defendants’

interests as well as Plaintiffs’. Defendants’ redactions here amount to their unilateral decision as

to what is germane to Plaintiffs’ theories. It could well be that nothing comes of the presently

redacted information, but the confidentiality order sufficiently protects whatever privacy rights

Defendants may have in the records. Defendants, therefore, must remove the redactions.

       As for sanctions, the Court declines, in its discretion, to impose any. This is not an

instance where Defendants wholly failed to turn over materials to Plaintiffs as ordered, but one

where Defendants produced what it thought was in the spirit of the Court’s order. While the

merit or wisdom of Defendants’ reasons may be debatable, Defendants’ decision to redact does

not rise to the level of sanctionable conduct. The Court also observes the contentious nature of

discovery in the case and notes both sides have sought and received court orders to obtain full

responses. In that sense, all involved bear some fault.

        IT IS, THEREFORE, ORDERED that Plaintiffs’ motion to compel (Doc. 85) is

GRANTED in part and DENIED in part. Defendants shall produce the unredacted documents

to Plaintiffs on or before April 16, 2019. Plaintiffs are not entitled to any sanction or other relief

related to their motion.

                                                       _______________________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STATES MAGISTRATE JUDGE
                                                                                            Page 2 of 2
